Citation Nr: 0926333	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-17 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypothyroidism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to December 
1968.  The Veteran also had a subsequent period of service in 
a reserve component from April 1980 to April 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2004 and April 2005 decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri.  

Initially, the Board notes that as to the Veteran's claim for 
a compensable evaluation for bilateral hearing loss, this 
issue is no longer in appellate status because it was 
withdrawn in a June 2009 statement.  38 C.F.R. § 20.204(b) 
(2008) (a substantive appeal may be withdrawn at any time 
before the Board promulgates a decision).  

Next, the Board notes that in November 2004 the Veteran 
expressed disagreement with the effective date assigned for 
the 30 percent rating for his residuals of lung cancer in an 
October 2004 rating decision.  However, the November 2004 
notice of disagreement asked that May 3, 2004, be assigned as 
the effective date and the October 2004 rating decision did 
in fact assign May 3, 2004, as the effective date for the 30 
percent rating.  Therefore, since there is no issue in 
controversy, the Board finds that no further action by the 
Board is required.  See Hamilton v. Brown, 4 Vet. App. 528 
(1993) ("where ... the claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO nor the 
[Board] has authority to adjudicate those specific claims, 
absent a subsequent request or authorization from the 
claimant or his or her representative"); Grantham v. Brown, 
114 F.3d 1156, 1159 (Fed. Cir. 1997) (holding that the RO's 
award of service connection for a particular disability 
constitutes a full award of benefits on the appeal initiated 
by the Veteran's notice of disagreement on such issue).

The issue of entitlement to service connection for 
hypothyroidism is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The preponderance of the competent evidence is against 
finding that tinnitus was present in-service or that tinnitus 
is related to service.


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated during military 
service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record and, in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Moreover, written notice provided in May 2004, 
prior to the appealed from April 2005 fulfills the provisions 
of 38 U.S.C.A. § 5103(a) except for notice of the type of 
evidence necessary to establish a disability rating and 
effective date for the disability on appeal.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the notice of the 
type of evidence necessary to establish disability rating and 
effective date for the disability on appeal was not provided 
to the Veteran, the Board finds that this error is harmless 
because the claim is being denied and this issue is therefore 
moot. 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that the RO obtained and associated with the 
claims files the Veteran's service personnel records, service 
treatment records, reserve component medical records, and all 
identified and available post-service records.  The Veteran 
was also provided three VA examinations in connection with 
the appeal which the Board finds adequate to adjudicate the 
claim because the first and third VA examinations took place 
with the examiners having the claims files and these 
examiners provided opinions as to the origins of the 
claimant's tinnitus only after an examination of the 
appellant and/or a review of the record on appeal.  See 
38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  

The Claim

The Veteran contends that his tinnitus was caused by his 
being exposed to airplane noise while serving in the Air 
Force as an aircraft mechanic.  It is also requested that the 
Veteran be afforded the benefit of the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  In addition, service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, where the physician relates 
the current condition to the period of service.  38 C.F.R. 
§ 3.303(d).  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

As to service incurrence under 38 C.F.R. § 3.303(a), initial 
the Board notes that the Veteran's DD 214 lists his 
occupational specialty as aircraft mechanic.  Moreover, the 
Veteran is both competent and credible to report on the fact 
that he was exposed to aircraft noise while on active duty.  
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007);Charles v. Principi, 16, Vet. App. 370 (2002).  
Therefore, the Board will concede that he was exposed to 
aircraft noise while on active duty.  

However, service treatment records, including the August 1968 
separation examination which noted problems with ear trouble 
diagnosed as high frequency hearing loss, are negative for 
complaints, diagnoses, or treatment for tinnitus.  Therefore, 
entitlement to service connection for tinnitus based on in-
service incurrence must be denied despite the fact that the 
Veteran was exposed to aircraft noise while on active duty. 
 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 
38 C.F.R. § 3.303(b), the Board finds that the length of time 
between his separation from active duty in December 1968 and 
first being diagnosed with tinnitus in the March 1980 reserve 
component reenlistment examination to be compelling evidence 
against finding continuity.  (Parenthetically, the Board 
notes that the Veteran's subsequent reserve component 
examinations, dated in September 1981, August 1982, June 
1983, and January 1984 while positive for a history of ears, 
nose, and throat trouble in September 1981, did not 
thereafter diagnosis the claimant with tinnitus)  Put another 
way, the approximately 12 year gap between the Veteran's 
discharge from active duty and the first evidence of tinnitus 
weighs heavily against his claim.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the Veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition); Shaw 
v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).

In this regard, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Buchanan, supra; Charles, supra.  
However, the claim of having problems with ringing in his 
ears since active duty is contrary to what is found in the 
in-service, reserve component, and post-service medical 
records including the August 1968 separation examination.  In 
these circumstances, the Board gives more credence to the 
independent medical evidence of record, which is negative for 
complaints, diagnoses, or treatment for tinnitus for 12 years 
following his separation from active duty, than the Veteran's 
and his representative's claims.  Therefore, entitlement to 
service connection for tinnitus based on post-service 
continuity of symptomatology must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation 
of the disability after service under 38 C.F.R. § 3.303(d), 
the Board notes that an April 2005 treatment record from 
Larry McIntire, D.O., includes both a diagnosis of tinnitus 
and reference to the claimant being subject to acoustic 
trauma while in the Air Force from 1964 to 1969.  The record 
also includes a May 2005 letter from a VA staff physician in 
which it was opined that it was likely that the claimant's 
current tinnitus resulted from his noise exposure working on 
the flight line in Vietnam and testing jet engines.

On the other hand, in March 2005, the Veteran was afforded a 
VA examination to ascertain the origins of his tinnitus.  
After a review of the record on appeal and an examination of 
the claimant, that examiner opined as follows:  

The complaint of tinnitus is subjective.  
Tinnitus is a symptom, not a disease.  
While commonly associated with auditory 
dysfunction, it may also be secondary to 
problems not associated with the auditory 
system such as systemic diseases.  Given 
the changes in hearing during the initial 
enlistment, [the V]eteran has a 
physiological bases for a causal relation 
between the complaint and exposure [to 
noise while] on active duty.  [However, 
m]ore recent changes in the symptoms may 
be related to systemic disease and 
medications.  [Moreover, t]he lack of 
service records for claimed treatments 
for hearing or ear problems during each 
enlistment hinders determination of onset 
while on active duty.  Since 1982, 
civilian medical records found in the c-
file are negative for symptoms [of 
tinnitus].  

The only mention of the symptom is the 
single entry on the second enlistment 
form as a reason the [V]eteran had 
difficulty with the hearing test.  The 
examiners felt the symptoms could be 
related to an ear infection.  This 
mention of tinnitus does not establish a 
causal relation between the symptom and 
the first enlistment especially when the 
examiner felt it was due to a transient 
condition-ear infection.

It is less likely than not that the 
complaint of tinnitus is due to acoustic 
trauma in service.

Similarly, in April 2006, VA once again obtained an opinion 
as to the origins of the Veteran's tinnitus.  After a review 
of the record on appeal and an earlier December 2005 
examination of the claimant (Parenthetically, the Board notes 
that the December 2005 VA examination took place without the 
claims files and that examiner could not provide an opinion 
as to the origins of the tinnitus without the claims files), 
the examiner opined as follows:

It is less likely than not that tinnitus 
is a consequence of acoustic trauma 
during military service.  [The rational 
for this opinion is that i]t is possible 
to document tinnitus as being present as 
early as 1980 but no earlier.  The 
impression obtained [by this examiner] is 
that the symptom [tinnitus] was due to a 
temporary condition - a cold.  The 
symptom does not appear in the 1981 
treatment notes for an ear blockage 
where, reasonably, one would expect the 
symptom [tinnitus] to be recorded [if he 
had such a problem at that time] since 
ear blocks often cause an increase in the 
subjective loudness of the symptom 
[tinnitus].  There is not documentation 
linking the symptom [tinnitus] to the 
active duty period of 1965 to 1968 . . . 

The 1980 physical examination is the 
earliest record of mention of tinnitus.  
The examiner does not mention onset but 
the remarks could be interpreted as 
indicating that both the patient and the 
examiner considered the symptom 
[tinnitus] temporary and due to a cold . 
. . 

The 1981 treatment notes for ear blockage 
is negative for a complaint of tinnitus . 
. .

In all, the clinical picture is that a 
significant worsening of hearing took 
place after 1968.  Documentation of 
tinnitus as a permanent, chronic 
condition is not well supported by the 
1980 and 1981 medical notes.  No 
documentation of the symptom as pre-
existing 1980 is found.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

With the above criteria in mind, the Board finds that it must 
give more probative value to the negative opinions provided 
by the VA examiners.  The report of the VA examiners included 
a review of the claims files along with a 
discussion/rationale of the pertinent evidence of record and 
took into account both the claimant's active duty and reserve 
component audiological and ear examinations and the large gap 
in time between his separation from active duty and first 
seen complaining of tinnitus as well as the fact that medical 
records after that time, which document complaints and 
treatment for other ear problems, did not document continued 
complaints of tinnitus.  See Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008) (the probative value of a medical 
opinion comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed).  On the other 
hand, the Board does not find Dr. McIntire's opinion credible 
to establish a nexus between the Veteran's current tinnitus 
and his military service because it's too speculative to 
carry any probative value.  See Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 
9 Vet. App. 521, 523 (1996) (medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim).  Likewise, the Board does not find Dr. McIntire's 
and the VA staff physician's opinions credible to establish a 
nexus between the Veteran's current tinnitus and his military 
service because there is no indication that they had access 
to the Veteran's complete claims file in rendering the 
opinions.  See Nieves-Rodriguez v. Peake, supra.  Moreover, 
neither Dr. McIntire nor the VA staff physician took into 
account the large gap in time between the Veteran's 
separation from active duty and first being seen with 
tinnitus or accounted for the fact that, after that first 
diagnosis, the reserve component examinations were negative 
for tinnitus.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (holding that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion").  Moreover, the VA staff physician did not provide 
a basis for his opinion.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) (whether the physician provides the 
basis for his opinion goes to the weight or credibility of 
the evidence).  As such, the opinions from Dr. McIntire's and 
the VA staff physician's are not credible.

As to the Veteran and his representative's claims that the 
appellant's tinnitus was caused by his military service, 
laypersons are generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998); citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); Charles v. Principi, 16 Vet. App. 370 
(2002).  

However, when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  The Board finds that tinnitus is such a 
condition.  Charles, supra.  In such cases however, the Board 
is within its province to weigh the lay statements and to 
make a credibility determination as to whether that evidence 
is sufficient to establish service connection due to service 
incurrence, a superimposed disease or injury creating 
additional disability, continuity of symptomatology, and/or a 
nexus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Jandreau, supra. 

As noted above, the Board acknowledges that the Veteran and 
his representative are competent to give evidence about what 
they see and the claimant is competent to give evidence about 
what he sees and feels; for example, the claimant is 
competent to report that he had problems with ringing in his 
ears since service.  See Buchanan, supra; Charles, supra.   
However, the Board finds that the lay statements as to a 
nexus are outweighed by the negative VA medical opinions 
cited above.  The Veteran is not competent to provide 
evidence as to complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) so his opinion, and that 
of his representative, are not competent with regard to an 
assessment as to etiology in this case.  Conversely, the VA 
examiners are competent to make such an assessment.

Therefore, the Board also finds that service connection for 
tinnitus is not warranted based on the initial documentation 
of the disability after service because the weight of the 
competent and credible medical evidence is against finding a 
causal association or link between the post-service disorder 
and an established injury, disease, or event of service 
origin.  See 8 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); 
Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for 
tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered 
the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.


REMAND

As to the claim of entitlement to service connection for 
hypothyroidism, the Board notes that in the Veteran's June 
2006 VA Form 9 he claimed, for the first time, that his 
hypothyroidism could also have been caused by his exposure to 
ionizing radiation while loading tactical nuclear weapons on 
aircraft while stationed in German in 1984 during a NATO 
exercise entitled Operation War Hog.  

In this regard, the Board notes that hypothyroidism can be as 
symptom of both thyroid cancer and non-malignant thyroid 
nodular disease.  Moreover, 38 C.F.R. § 3.311(b) (2008) lists 
both thyroid cancer and non-malignant thyroid nodular disease 
as radiogenic diseases.  

Accordingly, given the Veteran's claim of having been exposed 
to ionizing radiation while serving with a reserve component 
that was called to active duty, the Board finds that a remand 
is required to obtain both verification of the 1984 service 
in Germany and a medical opinion as to whether his 
hypothyroidism is a symptom of one of the specifically 
enumerated radiogenic diseases found at 38 C.F.R. § 3.311(b) 
(i.e., thyroid cancer and non-malignant thyroid nodular 
disease.  See 38 U.S.C.A. § 5103A(b), (d); McLendon, supra.  

Moreover, if the above development uncovers a diagnosis of 
thyroid cancer or non-malignant thyroid nodular disease, the 
Board finds that while the appeal is in remand status the RO 
should also undertake the additional evidentry development 
outlined in 38 C.F.R. § 3.311(b).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should verify whether the 
Veteran served in Germany in 1984 and his 
duties at that time.

2.  The RO/AMC should arrange for the 
Veteran to be provided a VA examination 
to obtain an opinion as to whether his 
hypothyroidism is a symptom of thyroid 
cancer or non-malignant thyroid nodular 
disease.  The claims folders are to be 
provided to the examiner for review in 
conjunction with the examinations.  After 
a review of the record on appeal and an 
examination of the Veteran, the examiners 
should provide an answer to the following 
question:

Is it at least as likely as not 
(i.e., 50 percent or greater degree 
of probability) that the Veteran's 
hypothyroidism is a symptom of 
thyroid cancer or non-malignant 
thyroid nodular disease?

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion expressed.  

3.  If the above development documents 
the Veteran being diagnosed with thyroid 
cancer or non-malignant thyroid nodular 
disease, the RO/AMC should undertake all 
the development outlined in 38 C.F.R. 
§ 3.311. 

4.  The AMC/RO should thereafter provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess including notice of 38 C.F.R. 
§ 3.311.  Also see 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

5.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefit, to include a 
summary of the evidence received, and any 
evidence not received, and all applicable 
laws and regulations considered pertinent 
to the issue currently on appeal 
including 38 C.F.R. § 3.311.  A 
reasonable period of time should be 
allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


